
	
		I
		112th CONGRESS
		2d Session
		H. R. 4187
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to place certain
		  lands in trust for the Zuni Tribe and Navajo Nation and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Return of Certain Lands At Fort
			 Wingate to The Original Inhabitants Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)In January 1993,
			 the active mission of the former Fort Wingate Depot Activity (referred to in
			 this Act as the FWDA) in New Mexico ceased and the installation
			 was closed pursuant to the Defense Authorization Amendments and Base Closure
			 and Realignment Act of 1988.
				(2)The lands occupied
			 by the FWDA were originally the ancestral lands of the Zuni Tribe and Navajo
			 Nation, as indicated by the large number of archeological and cultural sites
			 identified on such lands.
				(3)Because of the
			 long-term operation of the FWDA for the receipt, storage, and shipment of
			 munitions, and the disposal of obsolete or deteriorated explosives and military
			 munitions, the lands occupied by the FWDA required substantial environmental
			 remediation before they could be transferred from control by the Department of
			 the Army and used for other purposes.
				(4)The Department of
			 the Interior and the Department of the Army, with the support of the two Indian
			 tribes and other concerned parties, determined that, upon completion of the
			 remediation effort, control over those lands no longer needed by the Department
			 of the Army should be transferred to the Secretary of the Interior and held in
			 trust by the United States for the benefit of the Zuni Tribe of the Zuni
			 Reservation and the Navajo Nation.
				(5)For purposes of
			 scheduling the remediation and future use of the lands, the Department of the
			 Army divided the FWDA installation into 25 reuse parcels.
				(6)Reuse parcels 1,
			 15, and 17, totaling 5,854 acres, have been remediated to the standards
			 established by the New Mexico Environment Department and transferred to the
			 Secretary of the Interior.
				(b)PurposeThe
			 purposes of this Act include to implement the objective of returning to the
			 Zuni Tribe and the Navajo Nation certain lands formerly occupied by the FWDA,
			 by declaring the three reuse parcels that have been remediated and transferred
			 to the Secretary of the Interior to be held in trust for the Zuni Tribe and
			 Navajo Nation and returning use of these parcels to those Indian tribes.
			3.Conveyance
			(a)Zuni tribe of
			 the zuni reservationSubject to existing rights and to easements
			 reserved under section 4, all right, title, and interest in the lands referred
			 to as Reuse Parcel 1 of the FWDA that are owned by the United States are hereby
			 declared to be held by the Secretary of the Interior in trust for the Zuni
			 Tribe of the Zuni Reservation and part of the Zuni Reservation.
			(b)Navajo
			 nationSubject to existing rights and to easements reserved under
			 section 4, all right, title, and interest in the lands referred to as Reuse
			 Parcels 15 and 17 of the FWDA that are owned by the United States are hereby
			 declared to be held by the Secretary of the Interior in trust for the Navajo
			 Nation and part of the Navajo Reservation.
			4.EasementsThe lands held in trust pursuant to this Act
			 shall be held subject to reservation to the United States of such easements as
			 are required for access to the Fort Wingate Launch Complex and for
			 administrative and environmental remediation purposes.
		
